Citation Nr: 0830422	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for disability of the 
right ankle.

2.  Entitlement to service connection for disability of the 
right foot.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
service connection for "osteopenia, right foot (claimed as 
right foot and right ankle condition)."  

In a January 2003 decision, the Board denied the veteran's 
appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2004 Order, vacated the Board's January 2003 decision 
and remanded the matter to the Board.

The issue of service connection for a right foot disability 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDING OF FACT

Residuals of a right ankle injury, manifested by symptomatic 
right ankle arthralgia with edema, small bony density, 
calcaneal spurring, decreased range of motion and internal 
derangement, are attributable to service.  




CONCLUSION OF LAW

Residuals of a right ankle injury, manifested by symptomatic 
right ankle arthralgia with edema, small bony density, 
calcaneal spurring, decreased range of motion and internal 
derangement, were incurred in service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Post-service, private medical records dated from 1994 to 2001 
include clinical records following a 1993 motor vehicle 
accident.  These records do not reflect any right foot or 
right ankle injury, treatment, or diagnosis.  

The veteran was examined by VA in June 2002.  The veteran 
indicated that during service, he was in commando training, 
jumped off a cliff, and injured his right ankle.  He was 
placed in a hospital ward for one month.  Thereafter, he was 
placed on light duty.  The ankle was still painful when he 
returned to his unit.  He related that he had continued to 
wear an elastic bandage and frequently soaked the foot.  
Although he was in a motor vehicle accident years after 
service in 1993, he stated that there was no injury to the 
right ankle.  An x-ray examination of the right foot showed 
osteopenia.  There was no fracture or dislocation.  An x-ray 
of the right ankle showed a bony density adjacent to the 
medial malleolus that "could be due to old trauma."  The 
diagnosis was traumatic injury of right ankle during military 
service in 1940 with residuals of symptomatic ankle 
arthralgia, edema, small bony density, calcaneal spurring, 
decreased range of motion and internal derangement.

In a September 2002 letter, the veteran's private physician, 
B.R.M., M.D., stated that although the veteran was involved 
in a motor vehicle accident in 1993 after service, he did not 
sustain a right ankle injury at that time.  His current right 
ankle pain was, in his opinion, related to his inservice 
injury.  

In a January 2004 letter, R.A.G., who served with the 
veteran, stated that during service, there was an incident 
where the veteran was required to jump off a cliff of 
approximately 12-15 feet.  In doing so, he severely injured 
his right foot and ankle.  He was hospitalized for several 
weeks.  The veteran told him that he had experienced pain in 
that area since that time.  

The veteran's service treatment records are missing.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

In this case, there is lay evidence that the veteran injured 
his right foot/ankle during service when he jumped from a 
cliff.  The veteran presented that allegation and specified 
the treatment that was afforded to him at that time.  A 
fellow service member corroborated his account of this injury 
and the subsequent treatment.  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to state that he jumped off a cliff 
and injured his right foot/ankle.  A fellow soldier is also 
competent to make such a statement.  Both are also competent 
to describe the treatment that was given to the veteran.  The 
veteran is competent to report that he subsequently had pain 
and problems with his right foot/ankle.  His friend is 
competent to state his observations in that regard.  

However, the veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr. 

In that regard, however, there is also competent medical 
evidence of record.  An x-ray indicated an old trauma.  A VA 
examiner and a private examiner attributed current right 
ankle diagnoses to inservice trauma.  

There is lay evidence of an inservice injury to the right 
ankle.  The lay evidence is competent, as noted.  The Board 
finds that the lay evidence is also credible as to the report 
of the injury, the subsequent treatment, and the continuing 
pain and right ankle problems.  Thus, there is satisfactory 
lay evidence that the inservice injury occurred and that the 
veteran continued to have right ankle problems from that time 
forward.  As such, the examiners' based their opinions on an 
accurate history.  Reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  As noted, the Board finds that the medical 
history is accurate.  Accordingly, the medical opinions are 
probative.  

Thus, there is competent evidence of an inservice injury, 
competent evidence of continuity after service, and competent 
medical evidence that currently diagnosed symptomatic ankle 
arthralgia with edema, small bony density, calcaneal 
spurring, decreased range of motion and internal derangement, 
are attributable to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is warranted for a right 
ankle injury manifested by symptomatic right ankle arthralgia 
with edema, small bony density, calcaneal spurring, decreased 
range of motion and internal derangement.  


ORDER

Service connection for residuals of a right ankle injury 
manifested by symptomatic right ankle arthralgia with edema, 
small bony density, calcaneal spurring, decreased range of 
motion and internal derangement, is granted.


REMAND

As noted above, a June 2002 x-ray examination of the right 
foot showed osteopenia.  The VA examiner did not address if 
this disability was related to service nor did the private 
physician provide any assessment regarding the right foot.  
The competent medical evidence etiologically related the 
right ankle disabilities to service; however, there is no 
medical opinion regarding the etiology of the osteopenia of 
the right foot.  

The recently received lay evidence suggests a relationship 
between currently diagnosed right foot disability, diagnosed 
as osteopenia, and service.  

Thus, the Board has determined that there is competent 
evidence of an inservice injury, competent evidence of a 
post-service diagnosis, and lay evidence suggesting a 
relationship between currently diagnosed right foot 
osteopenia and service.  As such, the Board finds that a 
medical opinion should be obtained by the VA examiner who 
conducted the June 2002 foot examination, or, if unavailable, 
another VA examiner, in order to determine if the veteran's 
currently diagnosed osteopenia of the right foot is related 
to service.  See generally McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a medical opinion from the VA 
examiner who conducted the June 2002 foot 
examination, or, if unavailable, another 
VA examiner, to determine the etiology of 
any current osteopenia of the right foot.  
The examiner should review the claims 
folder prior to examination, to include 
the new lay evidence.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current osteopenia of the right foot is 
related to service.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


